       Case 5:18-cr-00258-EJD Document 396 Filed 05/14/20 Page 1 of 2



 1   JEFFREY B. COOPERSMITH (SBN 252819)
     Email: jcoopersmith@orrick.com
 2   WALTER F. BROWN (SBN 130248)
     Email: wbrown@orrick.com
 3   MELINDA HAAG (SBN 132612)
     Email: mhaag@orrick.com
 4   RANDALL S. LUSKEY (SBN 240915)
     Email: rluskey@orrick.com
 5   STEPHEN A. CAZARES (SBN 201864)
     Email: scazares@orrick.com
 6   ORRICK, HERRINGTON & SUTCLIFFE LLP
     The Orrick Building
 7   405 Howard Street
     San Francisco, CA 94105-2669
 8   Telephone:    (415) 773-5700
     Facsimile:    (415) 773-5759
 9
10   Attorneys for Defendant
     RAMESH “SUNNY” BALWANI
11

12
                                    UNITED STATES DISTRICT COURT
13
                               NORTHERN DISTRICT OF CALIFORNIA
14
                                          SAN JOSE DIVISION
15

16
     UNITED STATES OF AMERICA,                        Case No. 18-CR-258-EJD
17
                       Plaintiff,                     JOINT PROPOSED CASE SCHEDULE
18
            v.
19
     ELIZABETH HOLMES and RAMESH
20   “SUNNY” BALWANI,
21                     Defendants.
22

23          In its March 20, 2020 Order re Severance of Trials [ECF No. 362], the Court directed
24   the parties to meet and confer and file proposed revised schedules no later than March 30, 2020.
25   On March 30, 2020, Mr. Balwani and the government filed a joint proposed case schedule. On
26   May 1, 2020, the Court requested an updated schedule in light of the new schedule for
27   defendant Elizabeth Holmes. Counsel for Mr. Balwani and the government have met and
28   conferred and respectfully submit the attached revised Proposed Case Schedule.
                                                                         JOINT PROPOSED CASE SCHEDULE
                                                                                   CASE NO. 18-CR-258-EJD
       Case 5:18-cr-00258-EJD Document 396 Filed 05/14/20 Page 2 of 2



 1   DATED: May 14, 2020                Respectfully submitted,

 2

 3                                       s/ Robert S. Leach
                                        ROBERT S. LEACH (CABN 196191)
 4                                      JOHN C. BOSTIC (CABN 264367
 5                                      VANESSA BAEHR-JONES (CABN 281715)
                                        JEFF SCHENK (CABN 234355)
 6
                                        Assistant United States Attorneys
 7

 8   DATED: May 14, 2020                Respectfully submitted,
 9                                      ORRICK, HERRINGTON & SUTCLIFFE LLP
10

11                                      By: s/ Jeffrey B. Coopersmith
                                           JEFFREY B. COOPERSMITH (CABN 252819)
12
                                        Attorneys for Ramesh “Sunny” Balwani
13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                               JOINT PROPOSED CASES SCHEDULE
                                          2                               CASE NO. 18-CR-258-EJD
      Case 5:18-cr-00258-EJD Document 396-1 Filed 05/14/20 Page 1 of 1




                 UNITED STATES v. RAMESH “SUNNY” BALWANI
                            No. 18-CR-00258-EJD
                         PROPOSED CASE SCHEDULE


            DATE                                        EVENT
Friday, January 22, 2021    Defendant shall serve a summary pursuant to Rule 16 for each
                            expert witness he intends to call at trial in the defendant’s
                            case-in-chief.
Friday, February 5, 2021    Defendant shall complete his Rule 16 disclosures other than
                            expert disclosures.
Wednesday, February 10,     The Government shall serve any supplement to its exhibit
2021                        and witness lists previously disclosed in the trial of
                            Elizabeth Holmes.

                            The Government shall identify any statement the Government
                            intends to offer under Federal Rule of Evidence 801(d)(2)(E).
Wednesday, February 10,     The Government shall serve a summary pursuant to Rule 16
2021                        for each expert witness that it intends to call at trial in rebuttal
                            to expert testimony offered by defendant Balwani.
Friday, February 12, 2021   Proposed jury instructions, juror questionnaire, and voir dire
                            questions due.
Friday, February 19, 2021   Motions in limine and motions relating to experts due.

Monday, March 1 , 2021      The parties shall file a pretrial conference statement
                            addressing the matters set forth in Local Rule 17.1-1. The
                            Government shall advise the Court that it has produced all
                            Brady and Giglio information in its possession and will
                            continue to produce any material the government
                            subsequently discovers.
Friday, March 5, 2020       Defendant shall serve witness and exhibit lists for the
                            defendant’s case-in-chief. Defendant shall complete
                            defendant’s production of witness statements pursuant to Rule
                            26.2.
Monday, March 8, 2021       Responses to motions in limine and motions relating to
                            experts due.
Monday, March 22, 2021      Replies in support of motions in limine and motions
                            relating to experts due.

Monday, April 5, 2021       Pretrial Conference
Tuesday, April 13, 2021     Jury Selection
Tuesday, April 20, 2021     First Day of Trial
